Case:16-10455-EEB Doc#:55 Filed:10/04/19          Entered:10/04/19 08:15:33 Page1 of 1




                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO
                         Bankruptcy Judge Elizabeth E. Brown

  In re:
                                               Bankruptcy Case No. 16-10455 EEB
  VINCENT DANIEL VIGIL,
                                               Chapter 13
  Debtor.
  WHISPERING PINES OF DENVER,
  Movant,

  vs.

  VINCENT DANIEL VIGIL,
  and
  Douglas B. Kiel, Chapter 13 Trustee,
  Respondents.



               ORDER TO SUPPLEMENT STAY RELIEF STIPULATION

       THIS MATTER comes before the Court on the Motion to Approve Stipulation
and/or Stipulation (“Stipulation”), filed by Whispering Pines of Denver, and the Court
being otherwise advised in the premises hereby:

      FINDS the Stipulation contemplates a substantial cure payment in addition to
Debtor’s regular plan payments. Accordingly, it is hereby

       ORDERED that Debtor shall file a supplemental statement as to the source of
funds for cure no later than fourteen (14) days from the date of this Order; failing
which the Court will not approve the Stipulation.

        DATED this 4th day of October, 2019.
                                                BY THE COURT:

                                                __________________________
                                                Elizabeth E. Brown, Bankruptcy Judge
